Citation Nr: 1704577	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  09-50 243	)	DATE
	)
	) 

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an increased disability rating for the service-connected posttraumatic stress disorder (PTSD), in excess of 30 percent from July 25, 2007 to April 9, 2012, and in excess of 70 percent from April 9, 2012. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the period prior to April 9, 2012. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  


INTRODUCTION

The Veteran, who is the appellant, had active service from January 1964 to June 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the RO in Baltimore, Maryland, which denied both an increased rating in excess of 30 percent for PTSD and a TDIU.  Subsequently, a February 2013 rating decision granted a higher 70 percent rating for PTSD and a TDIU, each effective April 9, 2012, creating the "staged" PTSD rating on appeal.  

This case was previously before the Board in March 2016, where the Board remanded the issues on appeal for additional development, to include obtaining a new VA mental health examination.  A June 2016 VA examination report has been associated with the record.  As such, an additional remand to comply with the March 2016 directives in not required.  See Stegall v. West, 11 Vet. App 268 (1998).

The issue of entitlement to a TDIU for the period prior to April 9, 2012 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the rating period on appeal from July 25, 2007 to April 9, 2011, the severity, frequency, and duration of the symptoms of the service-connected PTSD more nearly approximated occupational and social impairment with reduced reliability and productivity due to such symptoms as nightmares, anxiety, depression, and poor memory.  

2.  For the rating period on appeal from July 25, 2007 to April 9, 2011, the service-connected PTSD was not characterized by occupational and social impairment with deficiencies in most areas.
3.  For the rating period on appeal from April 9, 2011, the severity, frequency, and duration of the symptoms of the service-connected PTSD have more nearly approximated occupational and social impairment with deficiencies in most areas due to symptoms such as anxiety, social isolation, and unprovoked irritability.  

4.  For the rating period on appeal from April 9, 2011, the service-connected PTSD has not been characterized by total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, for the increased rating period on appeal from July 25, 2007 to April 9, 2011, the criteria for a 50 percent disability rating, and no higher, for PTSD have been met.  38 C.F.R. §§ 1155, 
5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).  

2.  Resolving reasonable doubt in favor of the Veteran, for the increased rating period on appeal from April 9, 2011 to April 9, 2012 the criteria for a 70 percent disability rating, and no higher, for PTSD have been met.  38 C.F.R. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).  

3.  The criteria for a disability rating in excess of 70 percent for PTSD for the period on appeal from April 9, 2011 have not been met.  38 C.F.R. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).  










REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims and Assistance Act of 2002 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In this case, the duty to notify was satisfied through an August 2007 letter to the Veteran that addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of the evidence required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence, as well as effective dates.  The Veteran was additionally given specific notice regarding disability rating codes.  See Vazquez-Flores, 580 F.3d 1270.

Regarding the duty to assist in this case, the Veteran received VA examinations in September 2007, April 2011, and June 2016.  The VA examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The record reflects that, when considered together, the VA examination reports reflect that the VA examiners reviewed the record, conducted an in-person examination, and rendered the requested opinions, including as to occupational and social impairment.

All relevant documentation, including VA treatment records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above

Increased Rating for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2016).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The same General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 is also used to rate the generalized anxiety that is secondarily related to the PTSD.  The General Rating Formula provides that all psychiatric disorders are to be rated together as one disability, and provides only one General Rating Formula for rating 
service-connected psychiatric disorders.  See also 38 C.F.R. § 3.310 (2016) (directing that the secondary condition is to be considered as part of the original condition).

Pertinent in this case, the General Rating Formula provides that a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R.
§ 4.130.  

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating will be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of  hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.  

The use of the term "such as" in the General Rating Formula for Mental Disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of  the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id. 

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the Federal Circuit held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental 
health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).

A GAF score of 21 - 30 indicates "Behavior is considerably influenced by delusions or hallucinations OR serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) OR inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends)."  

A GAF score of 31 - 40 indicates "Some impairment in reality testing or communication (e.g. speech is at times illogical, obscure or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."    

A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or
 co-workers)." 

A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See Richard, 9 Vet. App at 267; Carpenter v. Brown 8 Vet. App. 240, 243 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue.  The GAF score must be considered in light of the actual symptoms of a veteran's disorder as they reflect on the degree of occupational and social impairment, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a) (2016). 

The Veteran contends generally that the service-connected PTSD has been manifested by more severe symptoms and impairment than contemplated by the 
30 percent disability rating assigned from July 25, 2007 to April 9, 2012, and the 
70 percent disability rating assigned from April 9, 2012.  Specifically, the September 2007 and April 2011 VA examination reports reflect that the Veteran reported that symptoms of PTSD had worsened in severity, and an August 2013 statement reflects self-reports of the inability to be near crowds.  

Numerous VA treatment records throughout the entire period on appeal reflect treatment for symptoms of PTSD.  A November 2007 VA treatment record reflects a VA examiner assessed a cooperative attitude, intact memory, good judgment and impulse control, a high motivation for change, and normal thought processes.  A GAF score of 50 was assigned.  A September 2007 VA treatment record reflects self-reports of intrusive recollections.  September 2007 and November 2007 VA treatment records reflect a GAF score of 50 was assigned with findings of orientation to person, place, and time, cooperative attitude, and poor recent memory. 

The Veteran was afforded a VA mental health examination in September 2007.  The September 2007 VA examination report reflects that the Veteran reported hunting and fishing with friends, and that symptoms of PTSD had worsened.  The September 2007 VA examiner assessed a moderately anxious mood and moderate impairment as to occupational functioning.  The September 2007 did not discern a worsening as to social impairment.  A GAF score of 62 was assigned.  

A January 2008 VA treatment record reflects that the Veteran denied suicidal or homicidal ideation with the VA examiner assessing orientation to time, person, and place, a pleasant and cooperative attitude, poor memory, and average reasoning ability.  A GAF score of 50 was assigned.  

February 2011 and March 2011 VA examiners assigned GAF scores of 50, while a May 2011 VA examiner assigned a GAF of 48.   A September 2011 VA treatment record reflects that the Veteran reported nightmares once per month and plans to go deer hunting.  An August 2011 VA treatment record shows self-reports of feeling more depressed, and that the Veteran declined a future mental health appointment because he was going out of town for two weeks.  An October 2011 VA treatment record reflects that the Veteran reported feeling good, that nightmares were controlled by medication, and denied suicidal or homicidal ideation.  The October 2011 VA examiner assessed normal speech, eurythmic mood, orientation to time, person, and place, and appropriate affect.  

An April 9, 2011 VA examination report reflects that the Veteran reported that symptoms of PTSD had worsened, to include anxiety, social isolation, and unprovoked irritability.  The Veteran denied delusions and suicidal or homicidal ideations.  The April 2011 VA examiner assessed logical thought processes, normal insight and judgment, and orientation to time, person, and place.  The April 2011 VA examiner noted that social impairment had worsened in severity, to include social isolation and irritability and moderate cognitive impairment.  A GAF score of 48 was assigned.   

September 2013 and October 2013 VA treatment records reflect self-reports of a good mood and participation in social activities, to include playing softball with friends.  The Veteran denied suicidal and homicidal ideation on both occasions, and GAF scores of 65 were assigned. 

A December 2015 VA treatment record reflects that the Veteran reported irregular sleep, being in a good mood "most of the time," and that he enjoyed hunting and spending time with friends.  The December 2015 VA examiner assessed a mildly depressed mood, and did not discern suicidal or homicidal ideation.  A March 2016 VA treatment record notes that the Veteran reported feeling better, a generally good mood, and that he was looking forward to going fishing.  The March 2016 VA examiner assessed orientation to name, date, and person, and did not discern delusions.  

The Veteran underwent an additional VA mental health examination in June 2016.  The June 2016 VA examination report reflects that the Veteran reported being married for 50 years, traveling with his wife, retiring in 1995 due to "physical issues," and participating in social gatherings with friends.  The June 2016 VA examiner assessed logical, coherent, and goal-directed thought processes, normal cognitive functions, orientation to person, place, time, and purpose, depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances in motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The June 2016 VA examiner did not discern hallucinations, delusions, and suicidal or homicidal ideations, and opined that the acquired psychiatric disorder manifested as occupational and social impairment with reduced reliability and productivity.  No GAF score was assigned.  

Initially, the Board finds that the evidence shows distinct time periods ("stages") where the service-connected PTSD symptoms or findings warrant different ratings.  As such, the Board finds that the weight of the evidence supports a higher 
50 percent rating for the rating period from July 25, 2007 to April 9, 2011, and a higher 70 percent rating for the period from April 9, 2011. 

From July 25, 2007 to April 9, 2011

Based on the evidence of record, the Board finds that, for the rating period from July 25, 2007 to April 9, 2011, the PTSD disability has more nearly approximated occupational and social impairment with reduced reliability and productivity due to such symptoms as anxiety, depression, nightmares, and poor memory.  Specifically, the September 2007 VA examination report reflects that the Veteran reported that symptoms of PTSD had worsened in severity.  In addition, the September 2007 VA examiner assessed a moderately anxious mood and moderate impairment as to occupational functioning, and the January 2008 VA examiner assessed poor memory.  

The Board also finds that, for the period from July 25, 2007 to April 9, 2011, GAF scores are also compatible with a 50 percent disability rating for the service-connected PTSD.  As noted above, a GAF score of 41-50 indicates serious symptoms or any serious impairment in social, occupational, or school functioning while a score of 51 to 60 indicates moderate difficulty in social, occupational, or school functioning, but generally functioning well and having meaningful interpersonal relationships.  The GAF score of 62 assigned by the September 2007 VA examiner demonstrates mild symptoms as evidenced by the Veteran's moderate impairment as to occupational functioning, interpersonal relationships, and participation in social activities, like hunting and fishing.  Although GAF scores of 50 (indicative of serious symptoms) were assigned by various VA examiners, it alone not dispositive of the issue on appeal and must be considered in conjunction with the record as a whole, which includes a GAF score of 62.  The same VA treatment records that assigned a GAF of 50 included findings of pleasant, cooperative attitude with intact memory, judgment, and impulse control, a high motivation for change, normal thought processes, and orientation to person, place, and time.  In addition, as discussed above, the September 2007 VA examiner assessed moderate impairment as to occupational functioning and did not discern a worsening as to social functioning.  

The Board also finds that, for the period from July 25, 2007 to April 9, 2011, 
the level of occupational and social impairment due to PTSD symptoms have not met or more nearly approximated the criteria for a higher 70 percent disability rating.  See 38 C.F.R. § 4.130.  While the evidence demonstrates depression and anxiety, the evidence of record during the period on appeal does not indicate that the service-connected PTSD manifested as impaired impulse control, such as unprovoked irritability with periods of violence or near constant panic attacks (one factor for a 70 percent disability rating under Diagnostic Code 9411).  In fact, the September 2007 VA examination report reflects that the Veteran did not report any panic attacks.  Further, various VA treatment records reflect that the Veteran has consistently denied hallucinations and suicidal or homicidal ideations.  As such, the Board finds that the Veteran's symptomology and social and occupational impairment more nearly approximated the criteria for a 50 percent rating for the period from July 25, 2007 to April 9, 2011, but did not more nearly approximate the higher 70 percent disability rating criteria for this period.  38 C.F.R. §§ 4.3, 4.7. 

From April 9, 2011

After a review of all the evidence, lay and medical, the Board finds that, for the rating period on appeal from April 9, 2011 (date that it is ascertainable the Veteran is entitled to a 70 percent rating), the weight of the competent and probative lay and medical evidence demonstrates that the service-connected PTSD has more nearly approximated occupational and social impairment with deficiencies in most areas due to such symptoms as: anxiety, social isolation, and unprovoked irritability.  Specifically, a review of the relevant lay and medical evidence, including the April 9, 2011 and June 2016 VA examination reports, reveals that the Veteran has experienced occupational and social impairment with deficiencies in most areas due to symptoms of anxiety, social isolation, and unprovoked irritability.  See 38 C.F.R. § 4.130.  Specifically, the April 2011 VA examination report reflects the Veteran reported that symptoms of PTSD had worsened in severity.  In addition, the April 2011 VA examiner assessed that social impairment had worsened, to include social isolation, irritability and moderate cognitive impairment.  

The Board also finds that, for the rating period from April 9, 2011, the level of occupational and social impairment due to PTSD symptoms have not met or more nearly approximated the criteria for a higher 100 percent disability rating.  See 
38 C.F.R. § 4.130.  For the rating period on appeal from April 9, 2011, the record does not indicate total occupational and social impairment, including no symptoms suggestive of total occupational and social impairment, such as gross impairment in thought processes or communication, persistent delusions, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, memory loss for names of close relatives, own occupation, or own name, as required for a 100 percent disability rating under Diagnostic Code 9411.  Specifically, review of the relevant lay and medical evidence, including the April 2011 and June 2016 VA examination reports, does not reveal that the Veteran has experienced total occupational and social impairment.  The June 2016 VA examination report reflects that the Veteran reported traveling with his wife and participating in social gatherings with friends.  In addition, the June 2016 VA examiner opined that the acquired psychiatric disorder manifested as occupational and social impairment with reduced reliability and productivity, which not does not demonstrate total occupational and social impairment.  

For these reasons, resolving reasonable doubt in favor of the Veteran, for the increased rating period on appeal from April 9, 2011 to April 9, 2012 the criteria for a 70 percent disability rating, and no higher, for PTSD have been met.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has also evaluated whether the PTSD issue on appeal should be referred for consideration of an extraschedular rating for a psychiatric disability under 
38 C.F.R. § 3.321(b)(1)(2016).  Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008). 

With respect to the first prong of Thun, the evidence in this instant appeal does not establish such an exceptional disability picture as to render the schedular rating criteria inadequate.  A comparison between the level of severity and symptomatology and degree of occupational and social impairment of the Veteran's PTSD with the schedular rating criteria found in 38 C.F.R. § 4.130, Diagnostic Code 9411, reflects that the diagnostic criteria reasonably describe the Veteran's disability level (social and occupational impairment) and symptomatology.  The diagnostic criteria convey that compensable ratings will be assigned for PTSD that manifests by various levels of occupational and social impairment.  The Veteran's disability picture has been shown to encompass occupational and social impairment due to symptoms that fall within the diagnostic criteria for a 50 percent rating for the initial rating period on appeal from July 25, 2007 to April 9, 2011, and a 70 percent rating from April 9, 2011.  For the period from July 25, 2007 to April 9, 2011, the PTSD was productive of no more than occupational and social impairment with reduced reliability and productivity due to such symptoms as depression, anxiety, nightmares, poor memory, and GAF scores ranging from 50 to 65.  For the period from April 9, 2011, the Veteran's service-connected PTSD was productive of no more than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to service-connected PTSD symptoms including anxiety, social isolation, and unprovoked irritability.  For these reasons, the Veteran's service-connected PTSD has not been shown to be productive of an exceptional disability picture; therefore, the Board determines that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

All the impairment and symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" examples or symptoms in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  In addition, the GAF scores, which are incorporated into the schedular rating criteria as part of the DSM-IV, assess the degree of overall occupational and social impairment or overall severity of symptoms.  For these reasons, the Veteran's service-connected PTSD has not been shown to be productive of an exceptional disability picture; therefore, the Board determines that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.21(b)(1) is not merited.

Under Johnson v. McDonald 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that 
the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above.  In the absence of exceptional factors associated with PTSD, the Board finds that the 
criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.21(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

For the rating period on appeal July 25, 2007 to April 9, 2011, a rating of 
50 percent for PTSD, but not higher, is granted; from April 9, 2011 to April 9, 2012, a rating of 70 percent for PTSD is granted; a rating in excess of 70 percent for any period is denied.  


REMAND

TDIU

In a July 2007 Application for Increased Compensation Based on Unemployability (VA Form 21-8940), the Veteran reported last working "full-time" in the late 1970s.  The Veteran also reported that the highest education level achieved was four years of high school, with no other education or training before or after becoming too disabled to work.  See July 2007 VA Form 21-8940. 

Notwithstanding this assertion, there are multiple reports and histories given by the Veteran that show he was working full time since the 1970s and that the Veteran acquired additional education beyond high school.  April 2005 and May 2005 VA treatment records reflect the Veteran reported full-time employment.  An October 2005 VA treatment record reflects the Veteran sought treatment for a work-related injury after falling on a bolt head. 

An August 2006 VA treatment record reflects the Veteran reported eating late at night after returning home from work.  A June 2006 VA treatment record reflects that the Veteran's wife drove him to and from work.  A May 2007 VA treatment record reflects the Veteran reported future work plans.   

A September 2007 VA mental health examination report reflects the Veteran reported being unemployed for "many years." 

An April 2008 VA treatment record reflects the Veteran reported working on a home repair in Ocean City, Maryland.  A May 2008 VA treatment record reflects that the Veteran reported difficulties getting up for work.  A January 2008 VA treatment record reflects the VA examiner assessed work stressors.  

A July 2008 VA treatment record reflects the Veteran reported difficulties completing work projects on time because sleep impairment impacted the ability to begin work on time.  In an addendum opinion, the July 2008 VA examiner opined that the Veteran was unemployable due to a "long history" of starting work late, to include the early afternoon, due to lack of sleep attributed to the service-connected acquired psychiatric disorder.  

A March 2009 VA treatment record reflects the Veteran reported periodic construction work.  A May 2009 the Veteran reported difficulties obtaining steady work.  A March 2015 VA treatment record reflects the Veteran reported attending college. 

A June 2016 VA examination report reflects the Veteran reported being unemployed as a construction worker for over 30 years ago, and retiring in 1995 due to "physical issues."  

Based on the above, while the record reveals that the Veteran previously completed and submitted a TDIU claim (VA Form 21-8940) in July 2007, which alleges unemployment since the 1970s, the Board has discovered numerous inconsistencies pursuant to the TDIU issue on appeal, to include self-reports of employment, including full-time employment, during and since the 1970s, and reports of attending college.  On remand, the AOJ should give the Veteran the opportunity to provide an updated and accurate VA Form 21-8940 detailing the complete work and education history, income earned, to include highest gross earnings per month, and any other information regarding employment or attempts to obtain employment.  

Accordingly, the issue of entitlement to a TDIU for the period prior to April 9, 2012 is REMANDED for the following action:

1.  Ask the Veteran to complete and submit a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), that responds to all the information requested on that form, to include a complete and accurate work and education history, and exact dates of employment, names of employers, and income information, including the highest gross earnings per month.  

2.  Readjudicate the issue of entitlement to a TDIU for the period prior to April 9, 2012.  If any benefit sought on appeal remains denied, the Veteran and representative should be provided a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2014).


______________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


